                                     Case 2:18-cv-01575-FMO-E Document 480 Filed 10/12/18 Page 1 of 1 Page ID #:14090



                                       1

                                       2

                                       3

                                       4

                                       5                               UNITED STATES DISTRICT COURT
                                       6                           CENTRAL DISTRICT OF CALIFORNIA
                                       7

                                       8    TERRY LEE SIEGFRIED and TERRI                    CASE NO. 2:18-cv-01575-FMO-E
                                       9
                                            SIEGFRIED
                                                                                             [Assigned to the Hon. Fernando M. Olguin
                                      10
                                                         Plaintiffs.                         in Courtroom 6D]
                                                  vs.                                        ORDER REGARDING
    LLP




                                      11                                                     STIPULATION [479] OF DISMISSAL
                                      12
                                            3M COMPANY et al.,                               WITHOUT PREJUDICE OF
                                                                                             PLAINTIFFS’ CLAIMS AGAINST
Selman Breitman
                  ATTORNEYS AT LAW




                                      13
                                                         Defendants.                         DEFENDANT A. O. SMITH
                                                                                             CORPORATION
                                      14                                                     Complaint:     January 26, 2018
                                      15
                                                                                             Trial:         February 5, 2019

                                      16
                                                                                     ORDER
                                      17
                                                   Pursuant to the stipulation entered by and between counsel for plaintiffs TERRY
                                      18
                                            LEE SIEGFRIED and TERRI SIEGFRIED (“plaintiffs”) and defendant A.O. SMITH
                                      19
                                            CORPORATION, this action including all claims that were asserted, or that could have
                                      20
                                            been asserted, by the plaintiffs against defendant A.O. SMITH CORPORATION
                                      21
                                            (erroneously sued as A.O. Smith Corp.) are hereby dismissed without prejudice as against
                                      22
                                            defendant A.O. SMITH CORPORATION only pursuant to Federal Rule of Civil
                                      23
                                            Procedure 41; and each party shall bear its own attorney fees, costs and expenses.
                                      24
                                                  IT IS SO ORDERED.
                                      25

                                      26    DATED: October 12, 2018                  By:           /s/
                                                                                     HON. FERNANDO M. OLGUIN
                                      27                                             UNITED STATES DISTRICT JUDGE

                                      28
                                                                                         1
                                                          ORDER ON STIPULATION TO DISMISS A.O. SMITH CORPORATION
